Citation Nr: 1235524	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of direct laryngoscopy.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active duty from May 1999 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal originally included claims of service connection for sleep apnea and lower back pain.  In November 2011, the RO granted service connection for sleep apnea and thoracolumbar arthritis with disc narrowing, assigning 50 percent and 10 percent disability ratings respectively.  As the Veteran has not initiated an appeal with respect to the ratings, or effective dates, assigned to these now service-connected disabilities, there is no claim pertaining to these disorders before the Board.  Consideration herein is limited to the issue listed on the first page of the present decision.


FINDING OF FACT

The Veteran has not submitted or identified competent medical evidence of current residuals of an in-service direct laryngoscopy at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for residuals of a direct laryngoscopy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in October 2007, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The Veteran's appeal was most recently readjudicated in March 2012.  Of further significance here is the fact that neither the Veteran, nor his representative, have asserted any deficiencies in the notice provided to the Veteran with regard to this claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  His in-service and post-service treatment reports are of record and the RO obtained VA (QTC) examinations in October 2007 and December 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that the QTC examiner did not indicate whether or not he reviewed the claims folder.  However, the medical opinions obtained in this case are more than adequate, as the history provided at the time of the examinations and considered by the examiner is consistent with that reflected in the record.  The Veteran underwent physical and diagnostic evaluations (to include indirect laryngoscopy), which showed no evidence of current post-operative residuals.  The QTC examiner then reviewed the results from his clinical assessment and referred to medical history as well as the Veteran's service history to support the conclusions reached.  Thus, the reports (which reflect not only the Veteran's history, but his complaints, clinical findings, and diagnosis) are sufficient.  Given the lack of pertinent clinical findings following service discharge, the consistency with other evidence of record, and the lack of details asserting how the Veteran was prejudiced by the examination reports, the Board finds that the examination reports are adequate for purposes of deciding the claim.  38 C.F.R. § 4.2 (2010); See Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).  Accordingly, the Board finds that there is no basis to conclude that the medical opinions are inadequate, or that a remand for a new examination is required.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis 

In this case, the Veteran essentially contends that the three vocal chord surgeries during service "changed his voice."  See VA Form 9 received in June 2009.  The Board finds however that the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

That said, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Review of the Veteran's service treatment records confirm that he was afforded direct laryngoscopy and biopsy of a right true vocal fold verruca lesion in January 2006 and again in February 2006.  

These records show the Veteran was initially treated in October 2005 for a one month history of dysphonia.  At that time he related that he noticed a change in voice quality after an episode of coughing which eventually developed into consistent hoarseness.  He reported a history of vocal/voice abuse as a cargo specialist in the Army operating heavy equipment which required him to use a moderately loud voice on occasion.  The Veteran had recently quit smoking.  Aciphex had been prescribed with minimal improvement.  

Examination in January 2006 revealed a severe raspiness in conversational voice and a flexible fiberoptic examination revealed a verrucous-appearing lesion on the mid-right true vocal fold lesion.  A video stroboscopy revealed mild edema of the arytenoids and confirmed the verrucous-appearing lesion on the superior surface of the right true vocal fold and edema surrounding it and the posterior third of the right true vocal fold.  There was also mild superficial leukoplakia of the mid one-third vibrating edge of the right true vocal fold.  The left true vocal fold was edematous in the mid half with more distinct leukoplakia.  The clinical impression was dysphonia, verrucous-appearing lesions of the superior surface of the posterior right true vocal fold, leukoplakia left greater than right, and laryngopharyngeal reflux.  

The Veteran underwent a microscopic suspension direct laryngoscopy and biopsy in January 2006 and again in February 2006.  No complications were indicated, and he was returned to duty with no evidence of recurrence.  

In March 2006 the Veteran was placed on temporary limited duty for vocal chord pain.  See March 2006 Abbreviated Limited Duty Medical Board Report.  At that time he also underwent a photo documentation of the larynx status post excision of a right posterior true vocal fold lesion in January 2006 and February 2006.  It was noted that his voice was much improved (back to normal) following the first biopsy and there had been no change after the second.  However the Veteran reported some intermittent raspiness following hard coughing.  Examination revealed normal vocal quality at moderate conversational intensity and occasional intermittent moderate raspiness.  Intensity range was not fully tested due to the recent biopsy, but was considered likely within normal limits.  The biopsy site appeared well healed, but was stiff and thickened with decreased mucosal wave and amplitude.  The left true vocal fold showed a possible mid fold cyst that was not seen preoperatively.  There were no other significant findings reported and no evidence of additional follow-up evaluation which would provide a basis for a current diagnosis of any chronic residuals as a result of the surgery.  

In addition, there is no post-service medical evidence showing that the Veteran had a need for continued or ongoing medical care for any post-operative residuals.  Within two months of his service separation, the Veteran underwent a contract examination through QTC Medical Services in October 2007.  He gave a history of raspy voice due to benign tumors of the vocal cords, which were removed during several surgeries in 2006.  Since the surgeries he has had occasional hoarseness in the morning, which he attributed to drainage of phlegm in his throat.

Examination of the larynx revealed no voice hoarseness, submucosal infiltration, inflammation of mucous membranes, laryngeal stenosis, laryngectomy, inflammation of the cords, thickening of the cords, nodules of the cords and no polyps present.  Examination of the pharynx revealed no paralysis, stricture, or obstruction.  The Veteran had normal speech.  The examiner specifically noted that clinical examination, including indirect laryngoscopy, showed no current residuals from the vocal cord surgeries.  The diagnosis was status post vocal cord surgery with no current residuals.

During a second QTC examination in December 2011, the clinical findings were essentially unchanged from those in the previous examination in 2007.  Examination of the larynx and pharynx revealed no voice hoarseness, submucosal infiltration, inflammation of mucous membranes, laryngeal stenosis, laryngectomy, inflammation of the cords, thickening of the cords, nodules of the cords or polyps.  There was also no evidence of paralysis, stricture or obstruction.  The Veteran had normal speech.  The examiner confirmed the diagnosis of status post vocal cord surgery with no current residuals.  

The remaining post-service evidence is devoid of any indication that the Veteran is currently being treated for residuals from the direct laryngoscopy.  He also has not submitted or identified any medical records which show he has complained of or received treatment for recurrent vocal chord polyps/lesions since he separated from service.  

In this case the Veteran successfully underwent a direct laryngoscopy in service and there is no clinical confirmation that this caused any chronic impairment or permanent residuals.  There is no post-service evidence that he is currently being treated for residuals of the direct laryngoscopy, and no examiner of record has found objective clinical evidence of symptoms, manifestations, or deficits in bodily functioning associated with this surgery.  Moreover, the post-service treatment records are unrebutted by any other medical evidence to the contrary.  In sum, it appears that the outcome of the in-service surgery was purely ameliorative.  The evidence does not otherwise establish that the Veteran had, at the time of his discharge from active service, or now has residuals as a result of the direct laryngoscopy during service.  

Although occasional hoarseness may, or may not, be a symptom of a chronic disorder, it is not by itself disabling and in any event the Veteran himself attributed it to drainage of phlegm in his throat.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  In the absence of clear evidence of residuals from the direct laryngoscopy or some other abnormality which is attributable to some identifiable disease or injury during service an award of service connection is not warranted.  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the greater weight of the competent and credible evidence indicates that at no time during the current appeal has a diagnosis of direct laryngoscopy residuals been made.  Based on this evidentiary posture, service connection cannot be awarded.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions or his statements to healthcare providers.  His primary contention is that he has experienced a change in voice quality since his direct laryngoscopy during service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, he is not competent to establish a current diagnosis by his lay statements as such would require medical expertise and diagnostic testing in order for a correct diagnosis to be rendered.  

In other words, while the Veteran is competent to attest to occasional hoarseness, his opinion that he currently has residuals as a result of his in-service surgery, is outweighed by the more thoroughly explained and detailed opinions of the QTC physician on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Veteran has also not offered any competent medical evidence to refute the unfavorable VA opinions.  Therefore, his assertion, to the extent it is to be accorded some probative value, is far outweighed by the competent medical evidence of record.  See Jandreau supra & Buchanan supra.  

Accordingly, for these reasons, the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of direct laryngoscopy is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


